


Exhibit 10.22

 

SUPPLEMENTAL RETIREMENT INCOME PLAN

 

FIRST AMENDMENT

 

Section 3.3 of the Supplemental Retirement Income Plan as amended and restated
effective December 31, 2008, (the “Plan”) is hereby amended as set forth below
effective November 30, 2009.

 

3.3                                 Amount of Post-409A Benefits.  The amount of
any benefits which otherwise would have been provided for a Participant under
the Retirement Plan after December 31, 2004, but which may not be paid from such
plan because of the limitations and restrictions imposed by the Code, shall be
calculated as provided in this subsection 3.3 and paid under this Plan as
provided in Section 4 below.  Such benefits shall be equal to the excess of: 
(a) the amount of retirement benefit earned after December 31, 2004 which
otherwise would have been provided for the Participant (or in the event of his
death, his Beneficiary) by the Retirement Plan, determined without regard to the
limitations of the Code and by taking into account any compensation deferred
after December 31, 2004 under The Allstate Corporation Deferred Compensation
Plan and The Allstate Corporation Deferred Compensation Plan for Employee Agents
which is not included as Annual Compensation (as defined in the Retirement Plan)
under the Retirement Plan; over (b) the actual amount of retirement benefit
determined for the Participant or his Beneficiary under the Retirement Plan
after December 31, 2004.

 

The amount of any Post-409A Benefits paid to a Participant shall be determined
on the Plan Payment Date for Post-409A Benefits using the lump sum death benefit
calculation methodology described in Section E.6.(A)(1) of the Retirement Plan
for final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

The amount of any Post-409A Benefits paid to a Beneficiary shall be determined
on the death benefit payment date for Post-409A Benefits using the lump sum
death benefit provisions contained in Section E.6. of the Retirement Plan for
final average pay benefits or Section 3.8(A) of the Retirement Plan for cash
balance benefits, as applicable, and the lump sum methodology and actuarial
methods in effect under the Retirement Plan.

 

Notwithstanding the foregoing, the lump sum interest rate and mortality table
applicable to participants who separate from service or die on or after age 55
after November 30, 2009 with a Plan Payment Date for Post-409A Benefits in the
first six months of a calendar year shall be the applicable lump sum interest
rate and mortality table under the Retirement Plan during the year prior to the
Plan Payment Date for Post-409A Benefits.  The lump sum interest rate and
mortality table applicable to participants who separate from service or die on
or after age 55 after November 30, 2009 with a Plan Payment Date for Post-409A
Benefits in the last six months of a calendar year shall be the applicable lump
sum interest rate and mortality table under the Retirement Plan during the year
in which the Plan Payment Date for Post-409A Benefits occurs.

 

--------------------------------------------------------------------------------
